Citation Nr: 1211773	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-16 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Eligibility for restoration of Dependency and Indemnity Compensation (DIC) for the appellant as the remarried widow of the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to January 1968.  The appellant is advancing her claim as the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 administrative decision by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO), which found that the appellant cannot be recognized as the surviving spouse of the Veteran.  


FINDINGS OF FACT

1.  The appellant was born in March 1945. 

2.  The Veteran and the appellant were married in March 1965. 

3.  The appellant's marriage to the Veteran was terminated by his death while on active duty in January 1968.

4.  The appellant was awarded DIC benefits in a February 1968 decision, effective January 1968.  

4.  The appellant was remarried in March 1971 when she was 25 years of age, and has remained married. 

5.  The appellant's DIC benefits were terminated based on her remarriage.



6.  The appellant's current claim for DIC benefits was received by VA in March 2005, when the appellant was 59 years of age.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of receiving Dependency and Indemnity Compensation are not met. 38 U.S.C.A. §§ 101(14), 103, 1310, 1311 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.5, 3.50, 3.55 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.  However, the Board notes that the VCAA notice requirement explicitly applies only to claims for benefits, and does not require notice of the right to file a claim for benefits.  See 38 U.S.C.A. § 5103(a) (stating that there needs to be a "substantially complete application" before VCAA notice is required); 38 C.F.R. § 3.159(a)(3), (b)(1).

In this case, the Board finds that the law and not the evidence is dispositive.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (stating VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002) (stating VCAA not applicable where law, not factual evidence, is dispositive).  Therefore, the Board finds that no further action is necessary to inform or assist the appellant in the development of this appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Dependency and indemnity compensation (DIC) benefits are payable to a "surviving spouse" who meets the legal criteria for entitlement to such benefits.  38 U.S.C.A. §§ 104(14), 1310, 1311; 38 C.F.R. § 3.5.  The term "surviving spouse" includes: (1) a person of the opposite sex whose marriage to the Veteran meets the requirements noted in 38 C.F.R. § 3.1(j); (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse); and (4) except as provided in § 3.55, has not remarried or lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person since the Veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

On December 16, 2003, Congress amended Title 38 of the United States Code to authorize DIC benefits for surviving spouses even if they remarried, provided that the remarriage occurred after the surviving spouse attained the age of 57.  Veterans Benefit Act of 2003, Pub.L. No. 108-183, § 101, 117 Stat. 2651, 2652-53 (2003) (codified at 38 U.S.C.A. § 103(d)(2)(B).

The uncodified provision states: 

In the case of an individual who but for having remarried would be eligible for benefits under title 38, United States Code, by reason of the amendment made by subsection (a) and whose remarriage was before the date of the enactment of this Act and after the individual had attained age 57, the individual shall be eligible for such benefits by reason of such amendment only if the individual submits an application for such benefits to the Secretary of Veterans Affairs not later than the end of the one-year period beginning on the date of the enactment of this Act. 

117 Stat. At 2653.

The codified statute, 38 U.S.C.A. § 103(2)(B), states that "[t]he remarriage after age 57 of the surviving spouse of a veteran shall not bar the furnishing of benefits specified in paragraph (5) to such person as the surviving spouse of the veteran," and does not include the provision in Pub.L. No. 108-183 that requires an application for DIC to be submitted before the end of the one-year period after enactment of the Public Law.  However, the Board notes that Pub.L. No. 108-183 is controlling law, since statutes at large are legal evidence of the laws.  See U.S. Nat'l Bank of Or. v. Indep. Ins. Agents of Am., Inc., 508 U.S. 439, 448 (1993). 

In addition, VA's regulations have been amended to reflect the statutory change.  Specifically, 38 C.F.R. § 3.55(a)(10)(ii) states that a surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for DIC compensation under 38 U.S.C.A. § 1311 only if the application for such benefits was received by VA before December 16, 2004. 

The Court recently held in Frederick v. Shinseki, 24 Vet. App. 335, 342 (2011), that the plain language of the uncodified portion of the Public Law 108-83 requiring an application for DIC to be submitted within one year of its enactment (December 16, 2004) does not apply to a surviving spouse seeking reinstatement of DIC benefits.  Instead, 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 permit reinstatements of DIC benefits based upon sua sponte review by the Secretary of VA or upon request by the surviving spouse, with an effective date up to one year earlier than such review or request.  Moreover, the Court found that a one-year limitation for requesting reinstatements of DIC benefits is inconsistent with the statutory scheme and purpose of the Public Law 108-83.  Finally, looking to the text of Public Law 108-83 itself, the Court found that "had Congress wanted to limit reinstatements of DIC for remarried surviving spouses, as opposed to providing a limited time during which those remarried surviving spouses who had never sought DIC benefits could apply for such benefits, it easily could have done so. . . but did not.".

The relevant facts of this case at hand are not in dispute.  The appellant was born in March 1945.  The Veteran and the appellant were married in March 1965.  The appellant's marriage to the Veteran was terminated by his death while on active duty in January 1968.  The appellant was awarded DIC benefits in a February 1968 decision, effective January 1968.  The appellant was remarried in March 1971 when she was 25 years of age, and has remained married to the same man.  The appellant's DIC benefits were terminated based on her remarriage.  The appellant's current claim for DIC benefits was received by VA in March 2005, when the appellant was 59 years of age.

Even though Frederick removed the one year limitation for claims for reinstatement to DIC benefits, the appellant does not meet the necessary criteria.  Specifically, she was not remarried after the age of 57, but before December 16, 2003.  She remarried when she was 25 years of age.  Thus, she is not a surviving spouse who remarried after the age of 57 (or 55), but before December 16, 2003.  See also 38 C.F.R. § 3.55(a)(9).

Therefore, the appellant does not meet the requirements for reinstatement of benefits eligibility and cannot be considered to be the Veteran's surviving spouse for the purposes of entitlement to DIC benefits.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim should be denied on the basis of the absence of legal merit).  Although sympathetic with the appellant's belief in her claim, the Board is bound by the applicable statutes and regulations.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).


ORDER

Eligibility for restoration of DIC for the appellant as the remarried widow of the Veteran is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


